Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Hsin-I (Cindy) Chen on February 12, 2021.
The application has been amended as follows: 
Claim 3 is cancelled.
Claim 1 is rewritten as: 
- - A pressure-sensitive adhesive layer for an image display panel formed by a pressure-sensitive adhesive composition for an image display panel, the pressure-sensitive adhesive composition comprising an ionic liquid, a peroxide, and a (meth)acrylic polymer containing, as [[a]] monomer units, at least two kinds of monomers selected from the group consisting of a carboxyl group-containing monomer, an amino group-containing monomer, and an amide group-containing monomer, 
wherein the amount of the at least two kinds of monomers is equal to or more than 1.5% by weight of the total amount of the monomers forming the (meth)acrylic polymer, 
is composed of an organic cation and a fluorine-containing imide anion, and is contained in an amount of 5 to 20 parts by weight per 100 parts by weight of the (meth)acrylic polymer, and 
wherein a surface resistance value of the pressure-sensitive adhesive layer is 4 x 108 to 1 x 1010 Ω/[Symbol font/0x83]. .- - .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest cited prior art of record, US 2012/0300299, US 2014/0302314 and TW 201542736 (US 2017/0022396), fail to fairly teach or suggest, even in view of each other and US 2014/0363667, the pressure-sensitive adhesive layer having a surface resistance value of 4 x 108 to 1 x 1010 Ω/[Symbol font/0x83], formed from the pressure-sensitive adhesive composition comprising the specific combination of (meth)acrylic polymer containing, as monomer units, at least two kinds of monomers selected from the group consisting of a carboxyl group-containing monomer, an amino group-containing monomer, and an amide group-containing monomer, in an amount of 1.5% by weight or more of the total amount of the monomers forming the (meth)acrylic polymer, an ionic liquid composed of an organic cation and a fluorine-containing imide anion, in an amount of 5 to 20 parts by weight per 100 parts by weight of the (meth)acrylic polymer, and a peroxide.
See Applicant’s arguments in the responses filed on November 9, 2020,          July 14, 2020, and January 29, 2020.   

It is important to note that Applicant’s specification defines the term “ionic liquid” as referring to a molten salt having a melting point of 40°C or lower, and exhibiting a liquid state ([0053]), and discloses that 1-Ethyl-1-methylpyrrolidinium bis(trifluoromethanesulfonyl)imide (EMP-TFSI [0156]) is an ionic solid ([0156]) even though it is composed of an organic cation and a fluorine-containing imide anion.  
It is also important to note that a carboxyl group contains a carbonyl group coupled with a hydroxyl group, and that an amide group contains a carbonyl group coupled with an amine group. 




Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782